Exhibit 10.5 CHANGE OF CONTROL AGREEMENT THIS AGREEMENT (this “ Agreement ”) is entered into by and between GulfMark Offshore, Inc., a Delaware corporation (the “ Company ”), and Cindy Muller (the “ Executive ”) effective as of January 1, 2017 (the “ Effective Date ”). WHEREAS, the Company considers it essential to the best interests of its stockholders to foster the continued employment of key management personnel; WHEREAS, the Company recognizes that, as is the case with many publicly-held corporations, the possibility of a change of control exists and that such possibility, and the uncertainty and questions which it may raise among management, may result in the departure or distraction of management personnel to the detriment of the Company and its stockholders; and WHEREAS, the Company has determined that appropriate steps should be taken to reinforce and encourage the continued attention and dedication of members of the Company’s management, including the Executive, to their assigned duties without distraction in the face of potentially disturbing circumstances arising from the possibility of a change of control; NOW, THEREFORE, effective as of the Effective Date, in consideration of the premises and the mutual covenants herein contained, the Company and the Executive hereby agree as follows: 1. Definitions and Interpretation Rules . Defined Terms . For purposes of this Agreement, the following terms shall have the meanings indicated below: “ Accrued Obligation ” means the sum of (i) the Executive’s Annual Base Salary earned through the Employment Termination Date for periods through but not following her Separation From Service and (ii) any accrued vacation pay earned by the Executive, in both cases, to the extent not theretofore paid. “ Affiliate ” means any entity which is a member of (i) the same controlled group of corporations within the meaning of section414(b) of the Code with GulfMark Offshore, Inc., (ii) a trade or business (whether or not incorporated) which is under common control (within the meaning of section414(c) of the Code) with GulfMark Offshore, Inc. or (iii) an affiliated service group (within the meaning of section414(m) of the Code) with GulfMark Offshore, Inc. “ Board ” means the Board of Directors of the Company or other governing body of the Company or its direct or indirect parent. “ Cause ” means (i)the willful and continued failure by the Executive to substantially perform the Executive’s duties with the Company (other than any such failure resulting from the Executive’s incapacity due to physical or mental illness) after a written demand for substantial performance is delivered to the Executive by the Board (or by a delegate appointed by the Board), which demand specifically identifies the manner in which the Board believes that the Executive has not substantially performed the Executive’s duties, or (ii)the willful engaging by the Executive in conduct which is demonstrably and materially injurious to the Company or any of its Affiliates, monetarily or otherwise. For purposes of Sections(i) and (ii) of this definition, (A)no act, or failure to act, on the Executive’s part shall be deemed “willful” if done, or omitted to be done, by the Executive in good faith and with reasonable belief that the act, or failure to act, was in the best interest of the Company and (B)in the event of a dispute concerning the application of this provision, no claim by the Company that Cause exists shall be given effect unless the Company establishes to the Board by clear and convincing evidence that Cause exists. 1 “ Change of Control ” means the occurrence of any of the following events: (a) Change in Board Composition . Individuals who constitute the members of the Board as of the date hereof (the “ Incumbent Directors ”), cease for any reason to constitute at least a majority of members of the Board; provided that any individual becoming a director of the Company subsequent to the date hereof shall be considered an Incumbent Director if such individual’s appointment, election or nomination was approved by a vote of at least 50% of the Incumbent Directors; provided further that any such individual whose initial assumption of office is in connection with an actual or threatened election contest relating to the election of members of the Board or other actual or threatened solicitation of proxies or contests by or on behalf of a Person other than the Board, including by reason of agreement intended to avoid or settle any such actual or threatened contest or solicitation, shall not be considered an Incumbent Director; (b) Business Combination . Consummation of (i) a reorganization, merger, consolidation, share exchange or other business combination involving the Company or any of its subsidiaries or the disposition of all or substantially all the assets of the Company, whether in one or a series of related transactions, or (ii) the acquisition of assets or stock of another entity by the Company (either, a “ Business Combination ”), excluding, however, any Business Combination pursuant to which: (A) individuals who were the “beneficial owners” (as such term is defined in Rule 13d-3 under the Exchange Act), respectively, of the then outstanding shares of common stock of the Company (the “ Outstanding Stock ”) and the combined voting power of the then outstanding securities entitled to vote generally in the election of directors of the Company (the “Outstanding Company Voting Securities”) immediately prior to such Business Combination beneficially own, upon consummation of such Business Combination, directly or indirectly, more than 50% of the then outstanding shares of common stock (or similar securities or interests in the case of an entity other than a corporation) and more than 50% of the combined voting power of the then outstanding securities (or interests) entitled to vote generally in the election of directors (or in the selection of any other similar governing body in the case of an entity other than a corporation) of the Surviving Corporation (as defined below) in substantially the same proportions as their ownership of the Outstanding Stock and Outstanding Company Voting Securities, immediately prior to the consummation of such Business Combination (that is, excluding any outstanding voting securities of the Surviving Corporation that such beneficial owners hold immediately following the consummation of the Business Combination as a result of their ownership prior to such consummation of voting securities of any company or other entity involved in or forming part of such Business Combination other than the Company); (B) no Person becomes the beneficial owner of 20% or more of either (x) the then outstanding shares of common stock (or similar securities or interests in the case of entity other than a corporation) of the Surviving Corporation, or (y) the combined voting power of the then outstanding securities (or interests) entitled to vote generally in the election of directors (or in the selection of any other similar governing body in the case of an entity other than a corporation); and (C) individuals who were Incumbent Directors at the time of the execution of the initial agreement or of the action of the Board providing for such Business Combination constitute at least a majority of the members of the board of directors (or of any similar governing body in the case of an entity other than a corporation) of the Surviving Corporation; where for purposes of this subsection (b), the term “ Surviving Corporation ” means the entity resulting from a Business Combination or, if such entity is a direct or indirect subsidiary of another entity, the entity that is the ultimate parent of the entity resulting from such Business Combination; 2 (c) Stock Acquisitio n. Any Person becomes the beneficial owner of 20% or more of either (x) the Outstanding Stock or (y) the Outstanding Company Voting Securities; provided, however, that for purposes of this subsection (c), no Change of Control shall be deemed to have occurred as a result of any acquisition directly from the Company; or (d) Liquidation . Approval by the stockholders of the Company of a complete liquidation or dissolution of the Company (or, if no such approval is required, the consummation of such a liquidation or dissolution). “ Code ” means the Internal Revenue Code of 1986, as amended, or any successor act. “ Company ” means GulfMark Offshore, Inc., a Delaware corporation. In the event that the Executive’s employer is a subsidiary of GulfMark Offshore, Inc., the term “Company” shall include the Executive’s employer where appropriate and GulfMark Offshore, Inc. will cause the Executive’s employer to take any actions necessary to satisfy the obligations of the Company under this Agreement. “ Company 401(k) Plan ” means the GulfMark Offshore, Inc. 401(k) Plan or any successor plan established by the Company. “ Disability ” means the Executive’s incapacity due to physical or mental illness that has caused the Executive to be absent from full-time performance of her duties with the Company for a period of six (6) consecutive months. “ Effective Date ” means the date identified in the introduction of this Agreement. “ Employment Termination Date ” means the date as of which the Executive incurs a Termination of Employment determined in accordance with the provisions of Section5.2. “ Exchange Act ” means the Securities Exchange Act of 1934, as amended, or any successor act. “ Executive ” means the employee identified in the introduction of this Agreement. “ Executive Deferred Compensation Plan ” means the GulfMark Offshore, Inc. Deferred Compensation Plan or any successor plan established by the Company. 3 “ Good Reason ” for termination by the Executive of her employment means the occurrence (without the Executive’s express written consent) after any Change of Control of any one of the following acts by the Company, or failures by the Company to act, unless, in the case of any act or failure to act described in paragraph(a), (e), (f) or (g) below, such act or failure to act is corrected prior to the effective date of the Executive’s termination for Good Reason: (a)the assignment to the Executive of any duties or responsibilities which are substantially diminished as compared to the Executive’s duties and responsibilities immediately prior to a Change of Control or a material change in the Executive’s reporting responsibilities, titles or offices as an executive and as in effect immediately prior to the Change of Control; (b)a reduction by the Company in the Executive’s Annual Base Salary as in effect on the date hereof or as the same may be increased from time to time; (c)the relocation of the Executive’s principal place of employment to a location outside of a 50-mile radius from the Executive’s principal place of employment immediately prior to the Change of Control or the Company’s requiring the Executive to be based anywhere other than such principal place of employment (or permitted relocation thereof) except for required travel on the Company’s business to an extent substantially consistent with the Executive’s business travel obligations immediately prior to a Change of Control; (d)the failure by the Company to pay to the Executive any portion of the Executive’s current compensation, or to pay to the Executive any portion of an installment of deferred compensation under any deferred compensation program of the Company, within seven (7) days of the date such compensation is due; (e)the failure by the Company to continue in effect any compensation plan in which the Executive participates immediately prior to the Change of Control which is material to the Executive’s total compensation, unless an equitable arrangement (embodied in an ongoing substitute or alternative plan) has been made with respect to such plan, or the failure by the Company to continue the Executive’s participation therein (or in such substitute or alternative plan) on a basis not materially less favorable, both in terms of the amount or timing of payment of benefits provided and the level of the Executive’s participation relative to other Company executives, as existed immediately prior to the Change of Control; (f)the failure by the Company to continue to provide the Executive with benefits substantially similar to those enjoyed by the Executive under any of the Company’s pension, savings, life insurance, medical, health and accident, or disability plans in which the Executive was participating immediately prior to the Change of Control (except for across the board changes similarly affecting all individuals having a similar level of authority and responsibility with the Company and all individuals having a similar level of authority and responsibility with any Person in control of the Company), the taking of any other action by the Company which would directly or indirectly materially reduce any of such benefits or deprive the Executive of any material fringe benefit or Perquisite enjoyed by the Executive at the time of the Change of Control, or the failure by the Company to provide the Executive with the number of paid vacation days to which the Executive is entitled on the basis of years of service with the Company in accordance with the Company’s normal vacation policy in effect immediately prior to the time of the Change of Control; or 4 (g)any purported termination of the Executive’s employment which is not effected pursuant to a notice of termination satisfying the requirements of Section5.1. The Executive shall have the right to terminate her employment for Good Reason even if she becomes incapacitated due to physical or mental illness. The Executive’s continued employment shall not constitute consent to, or a waiver of any rights with respect to, any act or failure to act constituting Good Reason hereunder. For purposes of any determination regarding the existence of Good Reason, any claim by the Executive that Good Reason exists shall be presumed to be correct unless the Company establishes to the Executive by clear and convincing evidence that Good Reason does not exist. “ Highest Base Salary ” means the Executive’s annualized base salary in effect immediately prior to (a)a Change of Control, (b)the first event or circumstance constituting Good Reason, or (c)the Executive’s Termination of Employment, whichever is greatest. “Person” shall have the meaning ascribed to the term in Section3(a)(9) of the Exchange Act and used in Sections 13(d) and 14(d) thereof, including a “group” as defined in Section13(d) thereof, except that the term shall not include (a)the Company or any of its Affiliates, (b)a trustee or other fiduciary holding Company securities under an employee benefit plan of the Company or any of its Affiliates, (c)an underwriter temporarily holding securities pursuant to an offering of those securities or (d)a corporation owned, directly or indirectly, by the stockholders of the Company in substantially the same proportions as their ownership of stock of the Company. “ Section 409A ” means section 409A of the Code and the Department of Treasury Regulations issued thereunder. “ Separation From Service ” shall have the meaning specified in Section 409A. “ Specified Employee ” means a person who is, as of the date of the person’s Separation From Service a “specified employee” within the meaning of Section 409A, taking into account the elections made and procedures established in resolutions adopted by the Compensation Committee of the Board. “ Termination of Employment ” means the termination of the Executive’s employment relationship with the Company (a)by the Company without Cause after a Change of Control occurs, or (b)by the Executive for Good Reason, in each case after a Change of Control occurs and during the Term. “Termination of Employment” does not include (a)a termination of employment due to the Executive’s death or Disability, or (b)a termination of employment by the Executive without Good Reason. For purposes of this definition, the Executive’s employment shall be deemed to have been terminated after a Change in Control, if (i) the Executive’s employment is terminated by the Company without Cause prior to a Change in Control (whether or not a Change in Control ever occurs) and such termination was at the request or direction of a Person who has entered into an agreement with the Company, the consummation of which would constitute a Change in Control; or (ii) the Executive terminates the Executive’s employment for an event described in paragraph (b) or paragraph (c) of the definition of Good Reason prior to a Change in Control (whether or not a Change in Control ever occurs) and the circumstance or event which constitutes Good Reason occurs at the request or direction of a Person who has entered into an agreement with the Company, the consummation of which would constitute a Change in Control. 5 Number and Gender . As used in this Agreement, unless the context otherwise expressly requires to the contrary, references to the singular include the plural, and vice versa; references to the masculine include the feminine and neuter; references to “including” mean “including (without limitation)”; and references to Sections and clauses mean the sections and clauses of this Agreement. 2. Term of Agreement . 2.1The “ Term ” of this Agreement shall commence on the Effective Date and end on (a)the last day of the two-year period beginning on the Effective Date if no Change of Control shall have occurred during that two-year period (such last day being the “ Expiration Date ”); or (b)if a Change of Control shall have occurred duringthe two-year period beginning on the Effective Date, the last day of the one-year period beginning on the date on which the Change of Control occurred. 3. Compensation Other Than Severance Payments . Compensation and Benefits During Incapacity and Prior to Termination of Employment . Following a Change of Control and during the Term of this Agreement, for any period during which the Executive fails to perform the Executive’s full-time duties with the Company as a result of incapacity due to physical or mental illness, the Company shall pay to the Executive, at the time specified in Section 4, the Executive’s full salary at the rate in effect at the commencement of any such period, together with all compensation and benefits payable to the Executive under the terms of any compensation or benefit plan, program or arrangement maintained by the Company during such period, until the Executive’s employment is terminated by the Company for Disability. Benefits Following Termination of Employment . If the Executive incurs a Termination of Employment during the Term of this Agreement, the Company shall provide the Executive the benefits described below. (a) The Company shall pay to the Executive at the time specified in Section 4 the following amounts: (i)the Accrued Obligation; (ii)the Executive’s base salary earned through the Employment Termination Date for a period following her Separation From Service, to the extent not theretofore paid; and (iii)an amount equal to two (2) times the Executive’s Highest Base Salary. (b)Any or all outstanding options to acquire Company stock held by the Company and outstanding awards of restricted stock granted to the Executive under any plan of the Company shall become fully exercisable, vested and nonforfeitable and all conditions thereof (including, but not limited to, any required holding periods) shall be deemed to have been satisfied. 6 (c)The Executive shall not be permitted to specify the taxable year in which a payment described in this Section 3.2 shall be made to her. Legal Fees . The Company shall pay, on a fully grossed up, after tax basis, all legal fees and expenses incurred by the Executive (i) in disputing in good faith any issue relating to the Executive’s termination of employment, or (ii) in seeking in good faith to obtain or enforce any benefit or right provided under this Agreement in accordance with Section11.5. Such payments shall be made within ten (10) business days after the delivery of the Executive’s written request for the payment accompanied by such evidence of fees and expenses incurred as the Company may reasonably require. Such payments shall be made within ten (10) business days after delivery of the Executive’s written request for payment accompanied with such evidence of fees and expenses incurred as the Company may reasonably require. The parties intend and agree that the foregoing ten (10) business day deadline is not to be extended as a result of the following sentence which is included solely for the purpose of complying with Section 409A. The legal fees or expenses that are subject to reimbursement pursuant to this Section 3.3 shall not be limited as a result of when the fees or expenses are incurred. The amount of legal fees or expenses that is eligible for reimbursement pursuant to this Section 3.3 during a given taxable year of the Executive shall not affect the amount of expenses eligible for reimbursement in any other taxable year of the Executive. The right to reimbursement pursuant to this Section 3.3 is not subject to liquidation or exchange for another benefit. Notwithstanding any provision of this Agreement to the contrary, if the Executive is a Specified Employee, any amount to which the Executive would otherwise be entitled under this Section 3.3 during the first six months following the date of the Executive’s Separation From Service shall be accumulated and paid to the Executive on the date that is six months following the date of her Separation From Service. 4.
